United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-3225
                         ___________________________

                              Veronica Lissette Araujo

                              lllllllllllllllllllllPetitioner

                                            v.

            Merrick B. Garland, Attorney General of the United States

                             lllllllllllllllllllllRespondent
                                      ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                    ____________

                             Submitted: August 9, 2022
                              Filed: August 12, 2022
                                   [Unpublished]
                                  ____________

Before SHEPHERD, MELLOY, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Veronica Araujo, a citizen of El Salvador, petitions for review of a 2021 Board
of Immigration Appeals (BIA) order denying her motion to reopen her removal
proceedings. Araujo sought reopening after her counsel received a briefing extension
but failed to file a brief, prompting the BIA, in 2018, to summarily dismiss her appeal
from an immigration judge’s decision denying her application for withholding of
removal and protection under the Convention Against Torture.

       The BIA did not abuse its discretion in denying Araujo’s motion to reopen.
See Diaz v. Lynch, 824 F.3d 758, 760 (8th Cir. 2016) (standard of review); see also
Robles v. Garland, 23 F.4th 1061, 1064 (8th Cir. 2022) (discussing grounds on which
BIA may deny reopening). The BIA considered counsel’s statement that she had not
received the briefing extension and acted within its discretion by considering other
evidence, including that counsel had received all other relevant documents at the
same mailing address. See Hesso v. Garland, 25 F.4th 592, 595 (8th Cir. 2022). The
BIA also rationally concluded, consistent with its regulations and policies, that
reopening was unwarranted because counsel failed to follow up for months after
seeking an extension, despite being warned that the brief remained due on the original
date “unless [she] receive[d] a Board Notice granting [her] extension request.” See
Alva-Arellano v. Lynch, 811 F.3d 1064, 1067 (8th Cir. 2016) (reiterating expectation
that applicant act with due diligence); see also 8 C.F.R. § 1003.3(c)(1) (2018)
(authorizing BIA to set briefing schedule and extend deadlines); BIA Practice Manual
Chs. 3.1(b)(vi), 4.7(c)(i)(A), 4.7(c)(ii) (detailing policies for briefing extensions). To
the extent Araujo challenges the denial of reopening, we therefore deny her petition.

        To the extent Araujo challenges the denial of her underlying application for
relief, we dismiss her petition. We lack jurisdiction to review those arguments,
including because she did not timely petition for review of the BIA’s 2018 order
dismissing her appeal. See 8 U.S.C. § 1252(b)(1); Mshihiri v. Holder, 753 F.3d 785,
788-89 (8th Cir. 2014); Raffington v. I.N.S., 340 F.3d 720, 724 (8th Cir. 2003).

      Accordingly, the petition for review is dismissed, in part, and denied, in part.
                      ______________________________




                                           -2-